On the 19th day of July, 1937, the court entered judgment overruling the exceptions to the final account in the probate proceedings involved.
A motion to dismiss has been filed alleging that no proper appeal has been perfected for the reason that the plaintiff in error attempts to appeal from the order overruling the motion for new trial instead of the order overruling the exceptions to the final account, which raised only questions of law, citing In re Guardianship of Butler, 130 Okla. 241, 266 P. 1106. A response was called for by this court and none was filed. The record reasonably sustains the allegations of such motion. In French v. Bragg, 177 Okla. 43, 55 P.2d 953, we hold that it is not the duty of this court to search for some reason to sustain the appeal under such circumstances.
The appeal is dismissed.
OSBORN, C. J., and RILEY, PHELPS, GIBSON, and DAVISON, JJ., concur.